                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LEVONIA TIDWELL GRAY,                                                                  PLAINTIFF
ADC #079784

v.                                Case No. 5:18-cv-00277-KGB

JAMES GIBSON, et al.                                                               DEFENDANTS

                                             ORDER

       The Court has received several Proposed Findings and Recommendations from United

States Magistrate Judge Joe J. Volpe (Dkt. Nos. 10, 27, 40). The Court addresses each in turn.

       With respect to the first set of Proposed Findings and Recommendations sent to the Court,

plaintiff Levonia Tidwell Gray has not filed objections, and the time to do so has passed (Dkt. No.

10). After careful review of the first Proposed Findings and Recommendations, the Court

concludes that the first Proposed Findings and Recommendations should be, and hereby are,

approved and adopted as this Court’s findings in all respects (Id.). As a result, the Court dismisses

without prejudice Mr. Gray’s claims against separate defendants James Gibson, Wendy Kelley,

and Dexter L. Payne.

       With respect to the second set of Proposed Findings and Recommendations sent to the

Court, Mr. Gray filed objections (Dkt. Nos. 27, 30). After carefully considering the second

Proposed Findings and Recommendations and Mr. Gray’s objections, and after conducting a de

novo review of the record, the Court determines that the second Proposed Findings and

Recommendations should be, and hereby are, approved and adopted as this Court’s findings in all

respects (Dkt. No. 27). In his objections, Mr. Gray restates the allegations in his complaint that

purportedly relate to defendant Amanda Gray. The Court concurs with the second Proposed

Findings and Recommendations’ analysis of these allegations. As a result, the Court grants Ms.
Gray’s motion to dismiss and dismisses without prejudice Mr. Gray’s claims against her (Dkt. No.

23).

       With respect to the third set of Proposed Findings and Recommendations sent to the Court,

Mr. Gray filed two objections (Dkt. Nos. 40, 41, 43). After carefully considering the third

Proposed Findings and Recommendations and Mr. Gray’s objections, and after conducting a de

novo review of the record, the Court determines that the third Proposed Findings and

Recommendations should be, and hereby are, approved and adopted as this Court’s findings in all

respects (Dkt. No. 40). In his objections, Mr. Gray restates the allegations in his complaint that

purportedly relate to defendant Carmelita Haynes. The Court concurs with the third Proposed

Findings and Recommendations’ analysis of these allegations. As a result, the Court grants Ms.

Haynes’s motion to dismiss (Dkt. No. 34). The Court dismisses with prejudice Mr. Gray’s claims

against Ms. Haynes in her official capacity and dismisses without prejudice Mr. Gray’s claims

against Ms. Haynes in her individual capacity. The Court also dismisses without prejudice Mr.

Gray’s inadequate medical care claim against the Doe defendant, due to a lack of service. To the

extent Mr. Gray represents in his objections that he intended defendant Amanda Gray to be the

Doe defendant, for the reasons previously stated in this Order, the Court dismisses without

prejudice Mr. Gray’s claims against Ms. Gray.

       Mr. Gray filed three motions for status update (Dkt. Nos. 42, 43, 44). The Court denies

those motions as moot. Having resolved all of Mr. Gray’s claims and pending motions, the Court

enters a separate Judgment in this matter. The Clerk is instructed to close this case. The Court

certifies, pursuant to 28 U.S.C. §1915(a)(3), that an in forma pauperis appeal from this Court’s

Order adopting these Proposed Findings and Recommendations would not be taken in good faith.




                                                2
It is so ordered, this the 15th day of January 2020.




                                          Kristine G. Baker
                                          United States District Judge




                                          3
